Citation Nr: 1629139	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left wrist, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper left extremity (shoulder and arm), to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper right extremity (shoulder and arm), to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial rating in excess of 20 percent prior to September 23, 2014 and 60 percent thereafter for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1970.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied service connection for peripheral neuropathy of the left wrist and bilateral upper extremities.  The rating decision also granted service connection for diabetes mellitus with erectile dysfunction and assigned a 20 percent rating, effective February 8, 2008.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Albuquerque, New Mexico.

The Veteran and his wife testified before the undersigned at a Board hearing in November 2012.  A transcript of the hearing has been reviewed and associated with the claims file.  

These matters were before the Board in August 2014, at which time they were remanded for further evidentiary development.

Thereafter, in a December 2014 rating decision, the RO increased the rating for diabetes mellitus with erectile dysfunction to 60 percent disabling, effective September 23, 2014.  

As noted in the Board's August 2014 decision, the issue of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the lower extremities was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2012 Board Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that in March 2016, a VA medical record dated in February 2016 was provided by the Veteran.  The record demonstrated VA treatment for diabetes mellitus.  Additionally, in the report of a September 2014 VA examination, the examiner stated that she reviewed electronic documents, to include Vista Images and additional online content, which revealed that the Veteran's medical conditions were stable.  The Board observes that there are no other VA medical records regarding treatment for diabetes mellitus or any other disability on appeal.  Notwithstanding, the medical record provided by the Veteran and statement made by the VA examiner suggest that there are VA treatment records that have not been associated with the claims file.  On remand, outstanding VA medical records must be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records regarding treatment for diabetes mellitus and peripheral neuropathy of the left wrist and bilateral upper extremities.  Specifically, records since the filing of the claim must be retrieved and associated with the claims file.

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


